Abaza v Executive Town Car & Limo Corp. (2019 NY Slip Op 07946)





Abaza v Executive Town Car & Limo Corp.


2019 NY Slip Op 07946


Decided on November 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-10221
 (Index No. 513762/16)

[*1]Hani Abaza, et al., respondents, 
vExecutive Town Car & Limo Corp., et al., appellants.


Lloyd Patel LLP, New York, NY (Erin Lloyd of counsel), for appellants.
Filosa Graff LLP, New York, NY (Gregory N. Filosa of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for violation of General Business Law § 349, the defendants appeal from an order of the Supreme Court, Kings County (Peter P. Sweeney, J.), dated August 4, 2017. The order, insofar as appealed from, denied that branch of the defendants' motion which was pursuant to CPLR 3211(a)(7) to dismiss the cause of action alleging violation of General Business Law § 349.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the portion of the order appealed from was superseded by an order of the same court dated July 10, 2018, made, in effect, upon reargument (see Abaza v Executive Town Car & Limo Corp., ___ AD3d ___ [Appellate Division Docket No. 2018-10835; decided herewith]).
BALKIN, J.P., COHEN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court